Broyles, C. J.
The defendant was charged with keeping and operating and aiding and abetting the keeping and operating 'of a device for the hazarding of money, called a nickel-in-the-slot machine. On conviction he made a motion for a new trial, based on the general grounds only; and he assigns error on the overruling of this motion. The undisputed evidence shows that the machine in question was a gambling device with two “jack-pots” “where the money goes;” that “you put a nickel in it and pull the lever, and sometimes it will pay off, every once in a while. I mean you get some nickels back. -. . Most of the time he don’t get nothing;” that coins come out of .the jack-pot when a player wins; that “this machine was sitting up on the counter” in a place of business run by the defendant and one Clinton. The fact that it was up on the counter where it was accessible to the public is a circumstance tending to show that it was being kept for the purpose of operation; and there was ample evidence to authorize the jury to find that the machine was *438being operated. The officer testified: “When I first saw the machine both sides were full, and when I got back in an hour or two one side was empty.” The presence of nickels in the machine would indicate that it had been played, and the emptying of one side would also indicate that it had been played and that some player had won, that the machine had "paid off” and left one of the "jack-pots” empty. The court did not err in overruling the motion for a new trial.
Decided June 21, 1935.
Price Edwards, for plaintiff in error.
Hal G. Huicliens, solicitor-general, 8. W. Ragsdale, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.